Citation Nr: 1541102	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-28 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and, if so, where service connection for the cause of the Veteran's death is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to September 1945.  He died in September 1997.  The Appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Agency of Original Jurisdiction (AOJ) in this case is the RO in Denver, Colorado.  

The Appellant testified at a hearing before the undersigned in August 2014.  A transcript of that hearing is of record.  Technical difficulties resulted in the substantive part of the hearing not being recorded.  The Board sent a letter to the Appellant and her representative in July 2015 explaining what had happened and informing her that she could appear an another hearing.  

In August 2015, the Appellant indicated in writing that she did not want to appear at a hearing and asked that the Board consider the case on the evidence of record.  She also indicated that her representative was submitting a written summary of the hearing as well as evidence from a physician.  That summary and evidence has been submitted and is of record and been reviewed by the undersigned.

In October 2014, the Appellant's representative indicated that the Appellant waived AOJ consideration in the first instance of the evidence submitted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The AOJ disallowed the claim of entitlement to service connection for the cause of the Veteran's death in an unappealed October 2008 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §  20.1103 (2015).  

2.  Evidence added to the record since the October 2008 rating decision, and more than one year after that decision, that was not previously of record and not cumulative or redundant of evidence previously of record relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating that claim.  

3.  The cause of the Veteran's death was not disability for which service connection had been established or one for which service connection is warranted. 


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that disallowed service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015)

3.  The criteria for service connection for the cause of the Veteran's death have not all been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-Connection for Cause of the Veterans Death - Merits

The law provides Dependency and Indemnity Compensation (DIC) for a spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  

A service-connected disability is one which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R.  § 3.312(c).

VA must resolve reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  It is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  Id.  

Relevant medical evidence and non-medical evidence is of record.  Medical evidence is expert evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (explaining "[b]oth VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses").  Non-experts in medical matters are also referred to as laypersons.

It is contrary to the law to categorically reject layperson diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether layperson diagnoses or nexus opinions are competent evidence depends on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009). 

Also of note is that the U.S. Court of Appeals for Veterans Claims (Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

There is a considerable amount of evidence in this case.  The Board must explain its determination to reopen the Appellant's claim as well as its determination to deny the appeal.  

Given the amount of evidence in this case (over a 50 year time span), the Board first lists the relevant evidence (not all evidence, but evidence the Board finds important in this case - in this regard, it is crucial to note that the Board has reviewed all evidence in this case, in detail) in this case and then explains application of the law and regulations to those facts.  

Factual Background

The veteran died in September 1997.  The Certificate of Death lists the cause of death as gastric hemorrhage due to, or as a consequence of gastric carcinoma with the interval between onset of the gastric carcinoma and death listed as months.  At the time of his death, service connection was in effect for residuals of a gunshot wound of Muscle Group XIII, rated 40 percent disabling; gunshot wound scars, residuals of perforation of the axillary fold biceps, left, rated 10 percent disabling; peptic ulcer disease (PUD), rated 10 percent disabling; post-traumatic stress disorder (PTSD), rated 10 percent disabling; and injury to the posterior tibial nerve, left, rated zero percent disabling.  The combined schedular evaluation was 60 percent.  

Service department records document that the Veteran incurred wounds of the thigh and shoulder Anzio Beachhead in May 1944 as the result of enemy action.  He became a Prisoner of War (POW) and was treated for his wounds at a German POW camp.  His Enlisted Record and Report of Separation - Honorable Discharge documents battles and campaigns as follows:  Algeria French Morocco Tunisia Naples Foggia Normandy Norther France GO 33 WD 45 Rome Arno Rhineland Central Europe GO 40 WD 45.  He was awarded the European African Middle Easter Service Medal and the Purple Heart.  The Veteran's military service is beyond question. 

Service medical records show no evidence of cancer.  On examination in September 1945, for the purpose of separation from service, the Veteran's abdominal viscera were normal.  

Of record is a VA document entitled Report of Physical Examination showing that the Veteran was admitted to the Sta. Hospital, at Camp Carson, Colorado on October 22, 1946 and discharged on November 23, 1946.  The report states that the Veteran was apparently doing well until three weeks prior to entering the hospital but two and one half weeks prior to admission he vomited blood.  A section of the report refers to a November 1946 radiology report that the esophagus and stomach were negative.  The duodenal cap was deformed and filled with difficulty and the conclusion that the duodenal cap was scarred by ulcers where were, at the time of the report, probably inactive.  The diagnosis was acute peptic ulcer of the duodenum, with hemorrhage but without obstruction, cause undetermined, treated - improved.  

There is another VA Report of Physical Examination which is stamped as Outpatient Examination for Pension and has a date of admission to hospital of December 10, 1946 but no date of discharge from hospital.  During that December 1946 VA compensation examination, the Veteran reported the previous treatment for what he described as stomach ulcers.  He complained of pain and burning in the stomach, and indicated that he was on a soft diet.  The report is mostly about his gunshot wounds and lists gunshot wound residuals as the diagnosis on the last page. 

The Veteran was an inpatient at a VA hospital for eighteen days in January and February 1950.  He complained of a twenty pound weight loss over the past nine months, excess nervousness and fatigability and weakness, most pronounced over the past three months.  Diagnosis was malnutrition and anxiety reaction.  

February 1988 VA treatment records refer to hepatitis B but state that the Veteran had hepatis in the past and liver function tests and hepatitis B studies were negative.  

The Veteran underwent a VA POW protocol examination in August 1988.  He reported a stomach condition, and stated that it was the result of his military service and confinement as a POW.  The diagnosis after examination included peptic ulcer disease, possibly preclinical at the time of POW internment, probably active in the post-year discharge period of one year.  

VA again examined the Veteran for compensation purposes in May 1990.  The diagnoses included peptic ulcer disease, probably related to his POW time.  

Of record are reports of VA outpatient treatment of the Veteran.  An upper gastrointestinal (UGI) diagnostic test in May 1993 revealed a normal upper esophagus.  There was a filling defect at the junction of the distal esophagus and stomach, stated as probably representing an intermural lesion such as lymphoma or lyeomyeloma.  He also underwent an esophagogastroduodenoscopy in August 1993, which showed an esophageal mass, but no indications of carcinoma.  

VA treatment records document that the Veteran was admitted to the hospital in September 1997 with a UGI bleed and died two days later.  The discharge summary states as follows:  

One week prior to admission the patient had been seen for workup for increased abdominal girth and lower extremity edema.  One day prior to admission the patient had undergone CT scan of the abdomen which showed his liver to be completely filled with (presumably) metastatic disease.  The primary was most likely gastric as a thickening at that gastroesophageal junction was seen on CT scan.  The patient was admitted to the ICU, fluid resuscitated.  The next morning he underwent endoscopy by gastroenterology.  During endoscopy the lower esophagus and gastric mucosa looked very abnormal.  The exact location of bleeding was not found, but an area was injected with epinephrine in an attempt to stop bleeding.  

At this point a lengthy discussion with the patient's family and the patient was undertaken.  The patient's extremely high likelihood of having metastatic cancer with liver failure (the patient's albumin was 1.9, his INR was 1.6) was explained to the family.  . . . Later that evening the patient expired.

The results of the September 1997 endoscopy are of record and are consistent with the discharge summary.  

Listed in a Hospice note is that the Veteran had a past medical history of peptic ulcer disease (PUD) and a remote history of jaundice.  

The RO first denied this claim in an October 1997 rating decision.  The Appellant appealed that decision to the Board.  In her July 1998 VA Form 9 Substantive Appeal, filed prior to the 1999 Board decision, the Appellant noted that the Veteran died of gastric cancer.  She stated that the Veteran suffered from stomach disease from the time he was separated from active service and had been taking medicine for years for his symptoms.  She stated that her contention was that as a POW, he lived in unsanitary conditions and ate unhealthy food and this was the inception of his debilitating condition and, after fifty some years, this contributed to his death.  

No record shows that the Veteran ever was found to have H. Pylori, stomach ulcers, H. Pylori, or dysentery.  He was diagnosed with PUD of the duodenum.  

The Board requested an Independent Medical Opinion prior to issuing its 1999 decision.  Of record is an October 1999 medical opinion provided by Dr. "M.B." of the Department of Medicine, Division of Gastroenterology and Nutrition, The University of Texas Health Sciences Center at San Antonio.  The opinion provided, including the questions addressed, is as follows:  

1.  Is it at least as likely as not that the veteran's gastric carcinoma was first manifested during the veteran's service or within one year of discharge from service?

The answer to this question is no.  The veteran had active service from October 1941 to September 1945.  One year within discharge from service would include the time period up to September 1946.  The veteran died on September 5, 1997 from hemorrhage due to gastric carcinoma, 51 years later.  Once gastric carcinoma has developed in its earliest form, it undergoes growth in an unregulated fashion if untreated.  This unregulated growth from earliest form to massive disease typically occurs over a period of months and at most perhaps a year or two.  Within the framework of our current understanding of the pathogenesis and natural history of gastric carcinoma it is entirely implausible to have an untreated small gastric cancer slowly grow over a period of 51 years.  Moreover, this veteran had an esophagogastroduodenoscopy (EGD), the most sensitive test we have to detect gastric carcinoma, in 1993 and no gastric carcinoma was seen.

2.  Is it at least as likely as not that the veteran's gastric carcinoma is the result of the veteran's prisoner of war experiences during service?

The answer to this question is probably not, but we cannot know with certainty if the veteran's gastric carcinoma is not the result of his prisoner of war experiences during service.  Gastric cancer appears to have a complex, multifactorial etiology and the causal factors may have different relative importance in different parts of the world.  Possible causal factors include dietary factors, tobacco, alcohol, nitrates, nitrites, and N-nitroso compounds, and Helicobacter pylon infection.  It is possible that he was exposed to causal factors that predisposed to the development of gastric carcinoma during his prisoner of war experiences.  In my opinion, it would be impossible to determine this at this point-in-time.  However, given the fact that from the time he was a prisoner of war until he died spanned 53 years and that he was a prisoner of war for only 11 months of those 53 years, the odds would favor development of gastric carcinoma due to how he spent the 50 odd years that he wasn't a prisoner of war after the war, as well as what he was exposed to as a child and young adult prior to being a prisoner of war. 

3.  Is it at least as likely as not that the veteran's gastric carcinoma was related to the service-connected peptic ulcer disease?

The answer to this question is no.  In October and November of 1946 he was treated for a duodenal ulcer which was established by a barium study which showed deformity of the duodenal bulb.  No abnormality of the esophagus or stomach was seen.  Fifty one years later, endoscopy in September 1997 showed the gastric carcinoma to be in the body of the stomach with extension to the gastroesophageal junction.  Furthermore, no abnormality was seen in the duodenum at that time.  Thus we have good documentation that this man's ulcer and his cancer were in two distinctly different areas of the gastrointestinal tract. If this man had had a gastric ulcer and years later developed a cancer in that same spot, then we would conclude that the cancer was related to the peptic ulcer.

4.  Is it at least as likely as not that the service-connected peptic ulcer disease complicated or compromised treatment of the gastric carcinoma?

The answer to this question is no.  Although he complained of life-long dyspepsia after discharge in 1945, his medical records show that the dyspepsia was well controlled with antacids, cimetidine and ranitidine. Moreover, although he felt his dyspepsia was due to an "ulcer," there is no evidence that he had an ulcer for the last 37 years of his life.  In August, 1993 he had an endoscopic exam of his esophagus, stomach and duodenum and no ulcer was seen which is conclusive evidence that he did not have an ulcer at that time.  The fact that his dyspepsia was improved with antacids, cimetidine and ranitidine suggests that it likely was due to gastroesophageal reflux disease.  Thus although he experienced dyspepsia, he did not have peptic ulcer disease during the latter years of his life, which is the period of time when the gastric carcinoma developed. In my opinion the service connected peptic ulcer disease did not complicate or compromise treatment of the gastric carcinoma.

In December 1999, the Board denied the appeal on the basis that the Veteran's death was not caused by a condition related to service.  

The Appellant filed several claims after that December 1999 denial.  In each instance, the RO disallowed the claim on the basis that new and material evidence had not been submitted to reopen the claim.  Those decisions were issued in March 2005, April 2006, October 2008, and July 2012.  The RO sent notice of each decision to the Appellant and her representative along with notice of her procedural and appellate rights.  She did not initiate an appeal of the March 2005, April 2006 or October 2008 decision.  She did appeal the July 2012 decision and it is that decision that is on appeal to the Board.  

In January 2005 the Appellant submitted a statement signed by "A.D.," M.D. who stated as follows:  "Patient's death certificate states that gastric hemorrhage was [secondary to] gastric carcinoma which may have caused his death."

A VA opinion from June 2013 provides an opinion that addresses the question of whether the Veteran's gastric cancer is at least as likely as not proximately due to or the result of his PUD and if not, whether the PUD aggravated his gastric cancer, to include treatment of this condition.  VA noted that it acknowledged the October 1999 medical opinion but felt that the opinion did not take into consideration that the Veteran was a former POW and his lay statements of life-long stomach problems.  The opinion provided in response, included that the opinion provider was an expert in gastric cancer (GCA) and PUD.  

The examiner indicated that the claims file had been reviewed, and provided the following opinion:  

I agree fully with the 10/27/1999 medical opinion of Dr. [M.B.].

In my opinion Dr. [M.B.] gave, appropriate weight to the Veteran's POW status.  His answer to question #2 addressed the impact of the POW months compared to the 50 plus non-POW years in terms of GCA causal factor.

In my opinion, the Veteran's "lifelong stomach troubles" were due to a diagnosis of chronic dyspepsia and were not due to, or the result of, PUD.  Dsypepsia, is a constellation of upper abdominal symptoms (pain, burning, bloating, gas, cramps, etc....) that simply are not specific for, nor diagnostic of PUD.  In short dyspepia may be caused by multiple conditions (e.g.,:GERD, esophageal dismotility, biliary colic, irritable bowel syndrome, etc...).

It is clear that the Veteran's chronic dyspepsia complaints (which the Veteran attributed to "stomach ulcers" per his claims e.g., 5/24/1988 statement) were worked up twice by the VA.  The 8/19/1988 note documented a UGI study that was negative for PUD.  Again in 1993, the Veteran received both an UGI study and an endoscopy (EGD).  EGD is the definitive test for PUD and, on 8/26/1993 it, was negative for any PUD.  The overwhelming weight of the medical evidence is that the, Veteran's ongoing dyspepsia "stomach troubles" were not, due to or the result of, his service-connected PUD.  

Of note, the only PUD documented in this Veteran was a single, episode of an UGI-confirmed duodenal ulcer (DU) in 1946.  It is clear in the literature that DU disease is not a risk factor for GCA nor does it accelerate the natural history of established GCA.  It is well-known in the literature that positive H. Pylori gastic (sic) infection and gastric ulcers are known risk factors for GCA.  However, there is no documentation that this Veteran ever had a positive H. Pylori infection or gastric ulcer.  

In my opinion, the answer is a decided "no" to the following:  Is the Veteran's gastric adenocarcinoma at least as likely as not (50 percent or greater probability) proximately due to or the result of the service connected peptic ulcer disease?  If not, please state if the peptic ulcer disease aggravated the gastric adenocarcinoma, to include treatment of this condition.  

The Appellant also submitted a document dated in October 2013 showing a request to a physician for a medical opinion, made by her daughter.  Stated in the request is that the Veteran had been diagnosed with PUD.  The Veteran's daughter stated that the Veteran had H-Pylori that was never treated.  She also stated that the Veteran's records showed that had pleurisy and hepatitis B.  The "Detailed Answer" provided by "K.S.," M.D., an internal medicine specialist in Colorado Springs, Colorado, was as follows:

Hi, H. pylori has been linked  with both peptic ulcer disease and gastric cancer, so it is very possible this was all related and led to your father's death.  Certainly either cancer or ulcers could cause gastric hemorrhage.  

If he had chronic hepatitis B, it is also possible that he developed cirrhosis.  This could cause varicose veins in the stomach and result in gastric hemorrhage as well.   Chronic hepatitis can also cause liver cancer.  Treatment for chronic hepatitis B has only recently become available.  

I would suggest that it is very likely that the untreated H. pylori, chronic peptic ulcer disease, and gastric cancer were all related.  H. pylori has been classified as a carcinogen since 1994, and is a primary risk factor for peptic ulcers and cancer of the stomach.  

Hope this answers your query.  If you have further questions, I would be happy to answer them.  

Also submitted by the appellant in October 2013 is an article from eHow, titled "Why Does Aspirin Irritate the Stomach?"  The article includes a section titled Helicobacter Pylori which states that many people have H. pylori hiding out in their stomach lining and do not know it and that when it comes in contact with aspirin it can irritate the stomach lining.  It also states that the continued use of aspirin in those people can cause painful stomach irritation and ulcerations.  The Appellant has annotated the article that the Veteran was not prescribed or given coated aspirin and "dysentery."  She also included an article referencing ranitidine and that it has certain gastrointestinal side effects.  She included an article on dysentery.  

In the October 2014 statement that the Appellant submitted to summarize the Board hearing she explained some of the reasons she believed that her appeal should be granted.  Essentially, she noted the lack of certainty in the medical evidence.  For example, she noted that the records from just before the Veteran's death referred to "presumed" gastric cancer and that the words "most likely" was used in referring to gastric cancer as the primary cause of his bleeding.  She referred to language in medical opinions of "as likely as not, presumed, opinion, probably, cannot know with certainty."  She also contended that major factors in the Veteran's death were H-Pylori and dysentery.  She also noted that VA records included the statement "[a]n exact location of bleeding was not found, but an area was injected with epinephrine in an attempt to stop bleeding."  The Appellant commented that "therefore the area of bleeding could have very well and most likely been his peptic ulcers the suffered from once he entered the United States Army until his death."  

      Analysis

First, the Board addresses the procedural question of reopening the claim of entitlement to service connection for the cause of the Veteran's death.  

Once VA denies a claim, if the claimant does not initiate an appeal to the Board within a statutorily specified period, the denial becomes final and the claim may not thereafter generally be reopened or allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2015).  Other than simultaneously contested claims, which the claim denied in 1995 was not, that period is one year. 38 U.S.C.A. § 7105(b) (West 2014).  The Court has explained that 38 C.F.R. § 3.156(b) can operate to prevent a decision from becoming final.  See King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (stating that the receipt of new and material evidence within one year of the date of mailing of an RO decision, "prevents an initial determination from becoming final").  That regulation provides that if new and material evidence is received within the appeal period, such evidence relates to the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The exception to this rule of not reopening a finally denied claim is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The unestablished fact necessary to substantiate the Appellant's claim is that the Veteran died from a disability for which service connection had been established or should now be established.  

Here, the Appellant did not appeal any of the decisions following the 1999 Board decision until she appealed the 2012 rating decision.  No new and material evidence was received within the appeal period of any of those earlier decisions.  Therefore, the last final decision in this case is the one from October 2008.

The opinion submitted in October 2013, by Dr. K.S., relates to this unestablished fact and was not of record at the time of the last final denial.  The claim is therefore reopened.  

Now the Board explains its analysis of the evidence in this case.

The Appellant's claim could be granted if the evidence was in her favor or approximately balanced as to whether the Veteran died from his service-connected PUD or whether his stomach cancer was caused by service or caused or aggravated by his service-connected PUD.  The Board finds that the preponderance of evidence is clearly against any of these determinations.  

The Board finds that Dr. M.B.'s 1999 opinion and the 2013 VA opinion are the most probative evidence of record as to whether the Veteran died from a disability that was service connected or for which service connection is warranted.  This is because the treatment evidence of record is consistent with those opinions and the opinions took into consideration a review of the pertinent evidence by the physicians offering the opinons and the physicians offering the opinions provided extensive logical rationale to support their conclusions.  The opinions are expressed in terms of probability, not speculation or remote possibility (examples being a doctor saying "may have caused" or "could have caused", or "it is possible", opinions which provide little probative evidence as no one would suggest it is "not possible" or "impossible").  The opinions sufficiently explain that the Veteran's gastric cancer was what caused his death, not his PUD.  The opinions also distinguish the location of the PUD he once had, of the duodenum, as supported by the medical evidence, and the location of the cancer that caused his death.  Moreover, the opinions are compelling evidence that the Veteran had not had an ulcer for many years prior to his death.  

The opinions are also compelling evidence that his cancer that caused his death was of onset shortly before his death and was not caused or aggravated by his PUD.  The opinions are evidence against a finding that his PUD contributed in any way to his death.  

Dr. K.S.'s opinion, however, is not based on facts consistent with the treatment evidence and she did not review of the relevant evidence.  Her opinion is based on the Veteran having chronic hepatitis B and H. pylori.  The medical evidence shows that he did not have hepatitis B when tested and there is no competent evidence that he ever had hepatitis B.  Nor is there any competent evidence that he ever had H. pylori.  For this reason, Dr. K.S.'s opinion is of very little probative value.  Her opinion is also expressed in terms of possibility and speculation, not probability.  She states that either cancer or ulcers could cause hemorrhage.  She also states that it is very possible this was all related to the Veteran's death (including H. pylori, which the Veteran did not have).  Although she states that it is very likely that the untreated H. pylori, chronic PUD and gastric cancer were all related, she does not explain why she thinks it is very likely that the chronic PUD and gastric cancer are related, she relies on the Veteran having H. pylori, and she relies on him having chronic PUD, a reliance that does not take into consideration a review of the Veteran's medical history and is contrary to the well explained medical opinions to the contrary.  

Also considered are the statements of the Appellant and her daughter.  They do not explain the source of their assertions that the Veteran had H. pylori or hepatitis B or had dysentery at any time relevant to the Veteran's death.  The Board finds the medical evidence in this case more probative in this regard.  The record does not show that he ever had H. pylori or hepatitis B or dysentery.  While the Board does not categorically find that he did not have dysentery while a POW, Dr. M.B. and the 2013 VA examiner took into consideration his time as a POW and explained their opinions in this regard.  Nor is there any evidence of record showing that the Appellant or her daughter had any expertise in medical matters.  What caused the Veteran's death in this case, i.e., whether a duodenal ulcer, residual effects of being a POW, or gastric cancer, is not a question that can be answered by observation of one's five senses.  Nor is it a simple question.  Rather, competently addressing the question requires expertise in medical matters that takes into consideration the Veteran's entire medical history.  For these reasons, the Board concludes that these lay opinions are not competent evidence.  

The opinion of Dr. A.D. has been considered but does not support a finding that the Veteran died from a service-connected disability or one that should be service connected.  

The articles submitted are of little probative value in this case.  The evidence does not show that the Veteran had H. pylori, dysentery at any time near his death or that his death had any connection to aspirin or ranitidine.  

The Board has considered the Appellant's contention that there is uncertainty in this case and the case should therefore be resolved in her favor.  The standard for evaluating evidence is one where the claim is granted if the evidence favorable to the claim outweighs the evidence unfavorable to the claim or the favorable and unfavorable evidence are approximately balanced.  The standard is not one of absolute certainty as to any particular evidence.  The language that the Appellant has pointed to in the medical opinions and medical evidence is not language of certainty but rather of probability and the lack of absolute certainty does not mean that the favorable and unfavorable evidence is approximately balanced.  The question the Board must decide is whether it is at least as likely as not (a 50% or greater chance).  In this case, the Board cannot, unfortunately, ignore highly probative medical evidence that stands against this claim. 

Here, and for the reasons explained in this analysis, the evidence unfavorable to the Appellant's claim outweighs the evidence favorable to her claim.  As the preponderance of evidence shows that the cause of the Veteran's death was not a disability that was service connected or one for which service connection is warranted, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2012, including notice as to what was required to reopen the claim.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are the opinions of non-VA physicians submitted by the Appellant and articles submitted by the Appellant.  VA obtained an adequate medical opinion in June 2013.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and to that extent only, the appeal is granted.  

Service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


